Casey, J. P.
Appeals from a decision of the Unemployment Insurance Appeal Board, filed September 24, 1985.
By initial determinations of the Commissioner of Labor, claimants were found eligible for benefits since they either were discharged by the employer or left their employment under nondisqualifying conditions. The employer objected to the initial determinations and a hearing was held at which representatives of the employer and claimants testified. The Administrative Law Judge concluded that claimants had voluntarily left their employment without good cause and, therefore, were not entitled to benefits. The Unemployment Insurance Appeal Board affirmed.
Claimants contend that employer misconduct requires reversal of the Board’s decision, but we do not find this claim borne out by the record, which was amply developed at the hearing. Nor do we agree with claimants’ contention that the Board applied the wrong legal standard. Claimants contend that they were subjected to a pattern of harassment and gradual demotion or loss of seniority rights, and that they were either terminated without cause or left their employment with good cause. Our review of the record, however, reveals substantial evidence to support the finding that claimants voluntarily left their employment due to their dissatisfaction with the manner *950in which they were being supervised, which did not amount to employer harassment. The Board’s decision must, therefore, be affirmed.
Decision affirmed, without costs. Casey, J. P., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.